DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Vladimir Gusev on 1/11/2022.
The application has been amended as follows: 

Please amend the following claims:
1. (Currently Amended) A robotic joint comprising 
a first link; 
a middle link, comprising a first end and a second end, wherein the first end of the middle link is rotatably coupled to the first link at a first joint; 
a torque generator, only the first link and the middle link and configured to produce a torque between the first link and the middle link; 
a second link, rotatably coupled to the second end of the middle link at a second joint; and 
a locking mechanism, coupled to the second link and the middle link, 
wherein the locking mechanism is switchable between a locking state and an unlocking state independent of the torque of the torque generator, 
thereby does not impede rotation of the second link relative to the middle link, the locking mechanism allows free rotation of the second link relative to the first link in a first rotation direction and a second rotation direction about the second joint, and 
wherein, when the locking mechanism is in the locking state and thereby impedes the rotation of the second link relative to the middle link in the first rotation direction, the torque generator impedes the rotation of the second link relative to the first link in the first rotation direction about the first joint by applying torque against the middle link.

13. (Currently amended) The robotic joint of claim 12, wherein the at least one signal represents an absolute angle of one of the first link or the second link, which is configured to be coupled to the thigh of the person, with respect to a line selected from the group consisting of a vertical gravitational line and a line substantially parallel with a torso of a person.

16. (Currently amended) The robotic joint of claim 14, wherein the controller is configured[[s]] to move the robotic joint into an unlocking state when at least one leg signal indicates that the absolute angle of the thigh of the person with respect to the line selected from the group consisting of the vertical gravitational line and the line substantially parallel with the torso of the person is smaller than a pre-specified minimum negative thigh angle.

17. (Currently amended) The robotic joint of claim 13, wherein the controller is configured to move the robotic joint to the locking state when at least one leg signal indicates that the absolute angle of one of the first link or the second link, which is configured to be 

18. (Currently amended) The robotic joint of claim 13, wherein the controller is configured to move the robotic joint into an unlocking state when at least one leg signal indicates that the absolute angle of one of the first link or the second link, which is configured to be coupled to a thigh of a person, with respect to the line selected from the group consisting of the vertical gravitational line and the line substantially parallel with the torso of the person is smaller than a pre-specified minimum negative thigh angle.

21. (Currently Amended) A robotic joint comprising:
a first link;
a middle link, comprising a first end and a second end, wherein the first end of the middle link is rotatably coupled to the first link at a first joint;
a torque generator, only the first link and the middle link and configured to produce a torque between the first link and the middle link;
a second link, rotatably coupled to the second end of the middle link at a second joint;
at least one leg sensor, operable to produce a leg signal representing an absolute angle of a thigh of a person with respect to a line selected from the group consisting of a vertical gravitational line and a line substantially parallel with a torso of the person;


wherein, when the locking mechanism is in the unlocking state, the locking mechanism allows free rotation of the second link relative to the first link in a first rotation direction and a second rotation direction, and wherein, when the locking mechanism is in the locking state, the locking mechanism is configured to impede rotation of the second link relative to the first link in the first rotation direction causing said torque generator to impose a torque when [[a]] the second link is rotated in the first rotation direction about the first joint by applying torque against the middle link; and 
a controller, in communication with the locking mechanism, wherein the controller is configured to move the locking mechanism to the locking state and the unlocking state based on a measurement of the leg signal produced by the at least one leg sensor.

28. (Currently Amended) A robotic joint comprising 
a first link;
a middle link, comprising a first end and a second end, wherein the first end of the middle link is rotatably coupled to the first link at a first joint;
a torque generator, only directly attached only the first link and the middle link and configured to produce a torque between the first link and the middle link;
a second link, rotatably coupled to the second end of the middle link at a second joint; and


wherein, when the locking mechanism is in the unlocking state, the locking mechanism allows free rotation of the second link relative to the first link in a first rotation direction and a second rotation direction, about the second joint, and wherein, when the locking mechanism is in the locking state, the locking mechanism is configured to impede the rotation of the first link relative to the second link in the first rotation direction about the first joint by applying torque against the middle link.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Irby et al. (2003/0062241) discloses a first link (138), middle link (202), torque generator (210), second link (136), and locking mechanism (152) with actuator (156).  Irby does not reasonably disclose the second link rotatably coupled to the middle link.
	The prior art of record fails to disclose A robotic joint comprising  a first link; a middle link; a torque generator, directly attached to only the first link and the middle link and configured to produce a torque between the first link and the middle link; a second link, rotatably coupled to the second end of the middle link at a second joint; and a locking mechanism, wherein, when the locking mechanism is in the locking state and thereby impedes the rotation of the second link relative to the middle link in the first rotation direction, the torque generator impedes the rotation 
	These limitations in combination with the rest of the limitations in claim 1 are not reasonably taught by the prior art of record.
The prior art of record fails to disclose A robotic joint comprising  a first link; a middle link; a torque generator, directly attached to only the first link and the middle link and configured to produce a torque between the first link and the middle link; a second link, rotatably coupled to the second end of the middle link at a second joint; and a locking mechanism, wherein, when the locking mechanism is in the locking state, the locking mechanism is configured to impede rotation of the second link relative to the first link in the first rotation direction causing said torque generator to impose a torque when the second link is rotated in the first rotation direction about the first joint by applying torque against the middle link; and as substantially claimed in claim 21.  These limitations in combination with the rest of the limitations in claim 21 are not reasonably taught by the prior art of record.
The prior art of record fails to disclose A robotic joint comprising  a first link; a middle link; a torque generator, directly attached to only the first link and the middle link and configured to produce a torque between the first link and the middle link; a second link, rotatably coupled to the second end of the middle link at a second joint; and a locking mechanism, wherein, when the locking mechanism is in the locking state, the locking mechanism is configured to impede the rotation of the first link relative to the second link in the first rotation direction about the first joint by applying torque against the middle link as substantially claimed in claim 28.  These limitations in combination with the rest of the limitations in claim 28 are not reasonably taught by the prior art of record..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/LaToya M Louis/            Primary Examiner, Art Unit 3785